CONFESSION OF ERROR

PER CURIAM.
Appellant/defendant Gustavo Machado (“Machado”) appeals the trial court’s order denying his motion for post-conviction relief. Machado claims he is entitled to jail credit from the time Dade County issued the order to transport him from Broward County jail until he actually arrived in Dade County to face violation of probation charges. Upon the State’s proper confession of error, we reverse and remand for recalculation of defendant’s credit for time served. See Daniels v. State, 491 So.2d 543 (Fla.1986).
Reversed and remanded.